Citation Nr: 0817854	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, claimed as recurrent subluxation of the 
left patella, and, if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, claimed as recurrent subluxation of the 
right patella, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in March 2008; a transcript of the hearing is 
associated with the claims file.

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  As such, the issues 
have been characterized as shown on the first page of this 
decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence need to 
substantiate the claims decided therein, explained to him who 
was responsible for submitted such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's claimed stressor, being medically evacuated 
from Vietnam after being treated for a bilateral knee 
disorder, is not related to combat.

3.  A current diagnosis of post-traumatic stress disorder 
(PTSD) is not shown by the evidence of record.

4.  In an unappealed rating decision issued in November 1968, 
the RO determined that service connection for recurrent 
subluxation of the left knee was not warranted, on the basis 
that the claimed conditions existed prior to service and were 
not aggravated by service.

5.  Evidence added to the record since the final November 
1968 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision, and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim.

6.  In an unappealed rating decision issued in November 1968, 
the RO determined that service connection for recurrent 
subluxation of the right knee was not warranted, on the basis 
that the claimed condition existed prior to service and were 
not aggravated by service.

7.  Evidence added to the record since the final November 
1968 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision, and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim.






CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations: VA's Duties to Notify and 
Assist

With respect to the veteran's claim for service connection 
for PTSD, and to reopen the issues of entitlement to service 
connection for a right knee disorder and for a left knee 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in August 
2004 and May 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, 
with respect to the claims to reopen the issues of 
entitlement to service connection for a right knee disorder 
and for a left knee disorder, the veteran was advised in the 
August 2004 rating decision of the prior final denial in 
November 1968 of service connection for these issues, and 
informed of the deficiency necessary to substantiate his 
claims.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007), petition for cert. filed,      U.S.L.W.         (U.S. 
Mar. 21, 2008) (No. 07A588); Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case with respect to his claim for 
entitlement to service connection for PTSD as none was 
required, as a VA outpatient PTSD evaluation conducted in 
February 2008 confirmed the remaining evidence of record in 
finding that the veteran did not have a current diagnosis of 
PTSD.  See 38 C.F.R. § 3.159(c) (4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that 
although a VA examination was not conducted for the purpose 
of addressing the veteran's claim to reopen the issues of 
entitlement to service connection for a left knee disorder 
and a right knee disorder, VA is not required to obtain such 
examinations for claims to reopen a finally decided decision.  
See 38 C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

II.  Service Connection: PTSD

The veteran is claiming service connection for PTSD based 
upon his claimed inservice stressor.  Specifically, at his 
March 2008 hearing before the Board, and through the 
submission of statements herein, the veteran has alleged that 
the medical transport required after his 2003 work accident 
reminded him of being medically evacuated from Vietnam in 
February 1968.  

A.  Evidence

The veteran's service personnel records reflect that he 
served on active duty in the United States Marine Corps from 
July 1967 to May 1968, to include service in 
counterinsurgency operations with A Company, 7th Engineer 
Battalion in the vicinity of Da Nang, Vietnam, from January 
1968 to February 1968.

The veteran's service medical records are silent as to any 
complaints of or diagnosis of an acquired psychiatric 
disorder, to include PTSD.  His February 1967 service 
entrance examination, as well as his March 1968 Medical Board 
examination, revealed no psychiatric abnormalities.  His 
final separation examination, performed in January 1968, also 
listed his psychiatric status as normal.  Subsequent to 
service, the veteran filed a claim for service connection for 
PTSD in July 2004.  His September 2004 stressor statement 
indicated that he was a combat veteran and that he served in 
Vietnam.  The statement also asserted that the veteran 
experienced nightmares and sleepiness which were the result 
of his Vietnam service.  In his June 2007 substantive appeal, 
the veteran stated that when he was being transported to the 
hospital after his 2003 accident, he had flashbacks to his 
medical evacuation in February 1968.  Additionally, he 
asserted that the "pain and fear [he] had endured while in 
Vietnam started to resurface.  Since that time, [he had] 
encountered many sleepless nights and deep depression."

In February 2008, the veteran was seen by VA mental health 
professionals to be evaluated for PTSD.  The veteran reported 
being involved in a few firefights in Vietnam, causing no 
casualties, and that his hospital was attacked while he was 
there.  Although he reported that he had experienced 
depression his entire life, he experienced increased 
depression since the May 2001 fall in which he fell off a 
ladder and broke his knee and back, as well as dreams about 
his Vietnam service, loss of interest in hobbies, decreased 
social interaction, insomnia, irritability, and passive death 
wishes.  Mental status examination revealed a depressed mood 
and constricted affect, with limited insight and judgment, 
but otherwise had normal clinical findings.  The VA physician 
diagnosed the veteran with depression not otherwise specified 
and generalized anxiety disorder, and assigned a Global 
Assessment of Functioning score of 60.  

During the veteran's March 2008 Board hearing, the veteran 
indicated that the first time he had been seen or treated for 
PTSD was in February 2008, but felt that the 2003 fall 
brought back memories of being medically evacuated.  He 
reported symptoms including being hyper and irritable, and 
experiencing angry outbursts, flared temper, and road rage.  
The veteran further testified that his psychiatric condition 
had only been abnormal after his 2003 fall; prior to that 
time, the veteran had been a union trainer for 37 years, 
during which his behavior did not affect his job performance.

B.  Laws and Regulations

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

The Court has held that, where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of [combat] 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
However, if the claimant did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

If the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
142.

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  See 38 C.F.R. § 4.125.  The DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
DSM-IV at 427-28.  The sufficiency of a stressor is a medical 
determination.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

C.  Analysis-Merits of the Claim

In this case, the veteran's claimed stressor is his medical 
evacuation from the Vietnam military hospital to Japan, and 
ultimately to the United States.  Thus, the claimed stressor 
is not related to combat.  As a threshold issue, the claimed 
stressor must be confirmed by corroborating evidence.  To 
that end, a Sea and Air Travel Embarkation Slip contained in 
the veteran's service personnel records notes that the 
veteran left Vietnam on February 28, 1968, via government 
aircraft for a military hospital within the United States.  
An April 1968 service personnel record noted that this 
transport was because an orthopedic surgeon in Vietnam 
determined that the veteran could not perform his enlisted 
duties, and so he was being transferred such that the Medical 
Board could determine the veteran's fitness for duty and 
retention.  Thus, the veteran's stressor is confirmed.

However, there is no evidence that the veteran has a current 
diagnosis of PTSD.  The sole psychiatric evaluation of 
record, the February 2008 VA outpatient treatment record, 
ultimately concluded that although the veteran experienced 
nightmares, depression, sleep interference, and irritability, 
he did not meet the DSM-IV criteria for PTSD.  Rather, he was 
diagnosed with depression not otherwise specified, and 
generalized anxiety disorder.  There are no psychiatric 
evaluations of record diagnosing the veteran with PTSD.  
Absent a current diagnosis, service connection for PTSD is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

While not disputing his claimed psychiatric symptomatology, 
it must be stated that the veteran is not a medical 
professional, and does not have the professional competence 
to determine whether the stressor events he has described 
have resulted in PTSD.  As a layperson, he lacks the 
capability to provide a diagnosis of a disorder that requires 
specialized knowledge, skill, experience, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Because the evidence of record does not contain a current 
diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence: Left Knee Disorder and Right 
Knee Disorder 

The veteran asserts that he sustained a bilateral knee injury 
in February 1968, which was so severe that he was medically 
evacuated from Vietnam and returned to the United States 
where he was ultimately discharged from service on the basis 
of the resulting physical disability.  Therefore, the veteran 
claims that he is entitled to service connection for a left 
knee disorder and for a right knee disorder.

A.  Evidence

The veteran's February 1967 service entrance examination 
noted no evidence of a bilateral knee disorder; on the 
accompanying report of medical history, the veteran denied 
having a history of broken bones, deformity of a bone or 
joint, or trick or locked knees.  

A February 1968 service medical record revealed that the 
veteran complained of a "trick knee," describing pain after 
extensive walking.  The veteran reported that his symptoms, 
which also included swelling and tenderness, had been 
occurring for "a year or so."  

Two February 1968 service medical records revealed that the 
veteran experienced recurrent pain and swelling in his right 
knee since 1964, when he injured it playing football.  
Although the veteran denied that said injury was serious, 
since that time, he experienced recurrent symptoms after 
extensive walking or climbing, which also included 
occasionally locking-up.  Physical examination showed no 
atrophy, no effusion, full range of motion, but patella 
tenderness and high riding patella.  The impression was 
subluxing patella and advanced chondromalacia, with possible 
meniscus tear.  Quadriceps exercises were prescribed.

A February 1968 service medical record noted that the veteran 
returned to the sick bay after prescribed quadriceps 
exercises aggravated his knee pain.  Physical examination 
showed no effusion or definite joint tenderness.  Ligaments 
were stable, the McMurray sign was negative, and there was 
mild subpatellar crepitus.  X-rays suggested hypoplastic high 
riding patella.  The impression was probable recurrent 
subluxation of patella.  While the veteran was found to be 
fit only for duty in the garrison, he was found fit for 
retention in the military.  

The April 1968 Medical Board examination cover sheet 
diagnosed the veteran with bilateral recurrent patella 
subluxation, and found that it was not incurred in the line 
of duty, existed prior to service entrance but not aggravated 
by service, and possibly permanent.  It also noted that the 
veteran was, as a result of this diagnosis, currently unfit 
for duty, and should be discharged from service on the basis 
of a physical disability.  To that end, it is critical to 
note that the service medical records show no reports by the 
veteran of any incident wherein he injured his knee, as 
opposed to reexperiencing knee symptomatology, and no 
physician-documented discrete injury or incident concerning 
the veteran's right knee.

The May 1968 Medical Board Report revealed that the veteran 
reported having injured his right knee in a high school 
football game, experiencing snapping sensations, giving way, 
and swelling of both knees since that time.  It also noted 
that the veteran continued to experience difficulty following 
enlistment during staging maneuvers; these difficulties 
persisted after the veteran's arrival in Vietnam, to include 
frequent episodes of giving way followed by effusions.  After 
examination in Vietnam the veteran was evacuated to Illinois 
for further disposition.  Physical examination revealed 
easily subluxed patellas bilaterally, with painful bilateral 
patellar-femoral crepitations, and painful tendency to 
dislocate.  Although x-rays showed no obvious osseous 
abnormalities, the Medical Board concluded that the veteran's 
disability restricted him from meeting the minimum physical 
standards for enlistment, such that he was unfit for service 
on the basis of physical disability.  The Medical Board 
recommended that the veteran be discharged from service with 
the primary diagnosis of recurrent subluxation of the 
bilateral patella.

Subsequent to service, an August 1968 VA request for 
information indicated that the veteran was treated for 
bilateral knee pain, a condition found to have existed prior 
to service and not to have been aggravated by service, by the 
1st Medical Detachment in Da Nang, Vietnam, in February 1968, 
followed by treatment in Japan and in Illinois in March 1968.  

A March 2008 opinion letter from the veteran's private 
physician stated that as a result of a May 2001 injury, the 
veteran sustained post-traumatic arthritic changes requiring 
a right knee replacement in June 2003.  He also stated that 
because the veteran's rehabilitation was not as successful as 
expected, a manipulation was performed in September 2003, and 
a revision of the right knee replacement was performed in 
September October 2003.  The private physician concluded that 
while he was unable to comment on the trauma resulting from 
the veteran's May 2001 accident, it was his professional 
opinion that the veteran's lack of anticipated response 
following knee replacement surgery was attributable to both 
the complexity of the May 2001 trauma as well as the 
veteran's inservice knee injury.

B.  Law and Regulations

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2007).

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claims of 
entitlement to service connection in July 2004, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2007), applies in this 
case.

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or 
when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the 
claim.  New and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim.

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

C.  Analysis-Reopening the Claims

In September 2005, the RO noted that a November 1968 rating 
decision, concurring with the findings of the veteran's 
service department, denied service connection for a bilateral 
knee disorder on the basis that the veteran's recurrent 
subluxation of the bilateral patellas existed prior to 
service and was not aggravated by service.  To that end, it 
was determined in September 2005 that the VA and private 
treatment records received since the November 1968 rating 
decision failed to show that the veteran's claimed bilateral 
knee disorder was incurred in or aggravated by service.  
Therefore, it was determined that new and material evidence 
had not been received in order to reopen the veteran's claims 
of entitlement to service connection for a left knee disorder 
and for a right knee disorder.

Although the veteran stated in his June 2007 substantive 
appeal that he "never filed an earlier claim in 1968 nor . . 
.  receive[d] a letter in 1968," the claims file contains 
both of these documents, and no evidence that the copy sent 
to the veteran was returned.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Thus with regard to the veteran's left knee 
disorder and right knee disorder, the Board finds that the 
November 1968 rating decision is final as the veteran was 
notified of the decision and his appellate rights at such 
time and there is no documentation contained in the claims 
file indicating that the veteran submitted a notice of 
disagreement or otherwise appealed such decision.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

Since the final 1968 rating decision, no additional evidence 
pertaining to the veteran's left knee disorder has been 
received that is either new (not already associated with the 
claims file or presents an unestablished fact not in 
evidence) and material (pertinent to the veteran's claim).  
Although the veteran submitted 2 pages of service medical 
records dated in February 1968, these were already of record 
at the time of the November 1968 rating decision and were 
previously considered by the RO at that time.  Moreover, 
although a February 2008 VA outpatient treatment record notes 
that the veteran was hospitalized in service due to swollen 
bilateral knees, this is a fact already established in the 
record.  38 C.F.R. § 3.156 (a).  As such, the Board concludes 
that the evidence received since the RO's 1968 decisions is 
neither new, nor material, as it does not raise a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a left knee disorder is not reopened.

Additionally, since the final 1968 rating decision, no 
additional evidence pertaining to the veteran's right knee 
disorder has been received that is both new and material.  As 
noted above, the 2 pages of February 1968 service medical 
records are material, but are duplicates of those considered 
prior to the November 1968 rating decision.  The veteran also 
submitted a March 2008 private opinion, which noted that the 
veteran had additional difficulty with rehabilitation 
following a June 2003 right knee replacement, September 2003 
right knee manipulation, and October 2003 right knee 
replacement revision, due both to the "injuries remotely 
sustained" in service, and a May 2001 accident at work.  
However, this does not constitute material evidence, as it 
does not address the basis on which the veteran's claim was 
denied in November 1968: that the veteran's service did not 
aggravate a preexisting right knee injury.  Moreover, as 
noted above, the service medical records do not show that the 
veteran sustained an actual knee injury in service.  Thus, 
the private physician's opinion is based on a premise-that 
the veteran sustained an acute injury in service, as opposed 
to reexperiencing symptomatology he had prior to service-
that the evidence of record shows is not correct.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  As such, the Board 
concludes that the evidence received since the RO's 1968 
decision pertaining to the veteran's right knee disorder, 
while new, is not material, in that it does not relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).

As new and material evidence to reopen the veteran's finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable, and the issues of 
entitlement to service connection for a left knee disorder 
and for a right knee disorder are not reopened.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).





ORDER

Service connection for PTSD is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a left knee disorder, claimed as recurrent subluxation of 
the patella, is not reopened.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a right knee disorder, claimed as recurrent subluxation 
of the patella, is not reopened.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


